       Case 1:18-cv-01793-AKH-SN Document 73 Filed 08/24/20 Page 1 of 1




August 24, 2020

VIA ECF

The Hon. Sarah Netburn
United States Magistrate Judge
Thurgood Marshall
United States Courthouse,
40 Foley Square, Room 430
New York, NY 10007


Re:    Jennings v. Hunt Cos, Inc., 18-cv-01793 (S.D.N.Y.) – Joint Letter re: Summary Judgment


Dear Magistrate Judge Netburn:

       In accordance with the Court’s June 25, 2020 Order (Dkt. 71), Plaintiff/Counter-defendant
William H. Jennings, II (“Jennings” or “Plaintiff”) and Defendants/Counter-plaintiffs Hunt
Companies, Inc. (“HCI”) and Hunt Financial Securities, LLC, (“HFS,” and together with HCI,
the “Hunt Parties”), by counsel, respectfully submit this joint letter regarding the parties’ proposed
schedule for the filing of any summary judgment motions.

      The parties write to inform the Court that they do not intend to file any summary judgment
motions in this matter.



Respectfully submitted,



 SACK & SACK, LLP                                    QUINN EMANUEL URQUHART
                                                     & SULLIVAN, LLP

 /s/ Jonathan S. Sack                                /s/ Alex Spiro

 Jonathan S. Sack                                    Alex Spiro
 70 East 55th Street, 10th Floor                     51 Madison Avenue, 22nd Floor
 New York, NY 10022                                  New York, New York 10010
 Tel: (212) 702-9000                                 Tel: (212) 849-7000
 jsack@sackandsack.com                               alexspiro@quinnemanuel.com
 Attorney for Plaintiff                              Attorney for Defendants
